Citation Nr: 9900796	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-33 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD) with chronic 
bronchitis under the criteria in effect prior to October 7, 
1996.

2.  Entitlement to an evaluation in excess of 60 percent for 
COPD with chronic bronchitis under the criteria in effect 
from October 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from July 1972 to 
June 1974.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted entitlement to service connection 
for COPD with chronic bronchitis and assigned a 30 percent 
evaluation thereto.  The veteran disagreed with the rating 
and it was subsequently increased to 60 percent by a rating 
decision dated in February 1998.  The effective date for the 
grant of benefits was October 7, 1996, the effective date of 
the new rating criteria.  However, a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Consequently, as the veteran has not withdrawn the 
appeal, the issue of an increased evaluation above the 
current 60 percent remains in appellate status. 

As reflected on the title page, this single service-connected 
disability presents several issues with respect to an 
increased evaluation.  Specifically, the Board will consider 
the appropriate regulation until the time the new respiratory 
regulations became effective (October 7, 1996).  Next, the 
Board will consider the appropriate rating from the time that 
the new respiratory regulations became effective (from 
October 7, 1996).  The discussion will be characterized as 
under the criteria in effect both prior to and 
from the effective date of the respective regulations.

On appeal, the Board remanded the case to the RO for further 
developments by decision dated in August 1997.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.

Finally, it appears to the Board that the veteran may have 
attempted to raise the issue of a total rating based on 
individual unemployability.  If he desires to pursue this 
issue, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
disability is worse than currently evaluated.  Specifically, 
he maintains that his chest hurts from coughing and he has 
mucous production.  He asserts that he cannot walk the 400 
feet to his mailbox and is unable to work.  His 
representative has joined in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to an 
evaluation in excess of 30 percent for COPD and chronic 
bronchitis under the criteria in effect prior to October 7, 
1996, and against the claim for entitlement to an evaluation 
in excess of 60 percent for COPD and chronic bronchitis under 
the criteria in effect from October 7, 1996.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veterans claim.

2.  Under the criteria in effect prior to October 7, 1996, 
the veterans lung disability was manifested by subjective 
complaints of recurrent wheezing , chronic cough with yellow 
sputum, and dyspnea on exertion.  

3.  Objective findings of the veterans lung disability under 
the criteria in effect prior to October 7, 1996, included 
coarse rhonchi and wheezing, and pulmonary function tests 
showing moderately severe restrictive lung disease.

4.  There was no objective clinical evidence of cyanosis, 
clubbing, venous distention, or cor pulmonale.  

5.  The veterans most recent pulmonary function test reveals 
a forced expiratory volume after 1 second (FEV-1) of 54 
percent predicted, consistent with a 60 percent disability 
rating.

6.  There is no current objective clinical evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, acute respiratory failure, or outpatient oxygen 
therapy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
evaluation for COPD and chronic bronchitis under the criteria 
in effect prior to October 7, 1996, have not been met under 
the regulations then in effect.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 
4.97, Diagnostic Code (DC) 6600 (1996).

2.  The criteria for an evaluation in excess of 60 percent 
evaluation for COPD and chronic bronchitis under the criteria 
in effect from October 7, 1996, have not been met under the 
current regulations.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, DCs 
6600, 6604 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

The RO initially rated the veterans lung disability under 
former DC 6600 (chronic bronchitis).  Under the criteria 
currently in effect, the Board will consider DCs 6600 
(chronic bronchitis) and 6604 (COPD).  Under the old DC 
6600, pronounced chronic bronchitis with copious productive 
cough and dyspnea at rest, with pulmonary function testing 
showing a severe degree of chronic airway obstruction, and 
with symptoms of associated severe emphysema or cyanosis and 
findings of right sided heart involvement was rated as 100 
percent disabling.  Severe chronic bronchitis, characterized 
by a severe productive cough and dyspnea on slight exertion, 
and pulmonary function tests indicative of severe ventilatory 
impairment was rated as 60 percent disabling.  Moderately 
severe chronic bronchitis, characterized by a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout chest, and beginning chronic airway obstruction 
was rated as 30 percent disabling.  Moderate chronic 
bronchitis, characterized by considerable night or morning 
cough, slight dyspnea on exercise, and scattered bilateral 
rales was rated as 10 percent disabling.  38 C.F.R. § 4.97, 
DC 6600 (1996).

Both DC 6600 (for chronic bronchitis) and DC 6604 (for COPD), 
in effect since October 1996 (the "new" criteria), which were 
considered by the RO, provide that an FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1 to FVC 
(FEV-1/FVC) less than 40 percent, or; DLCO by the Single 
Breath Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/ kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy warrants a 
100 percent rating.  An FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit) warrants a 60 
percent rating.  An FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted warrants a 30 percent rating.  Finally, an 
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted 
warrants a 10 percent rating.  38 C.F.R. § 4.97, DCs 6600, 
6604 (1998).

The provisions of 38 C.F.R. § 4.96(a) currently provide, as 
they provided under the old regulations, that when rating 
coexisting respiratory conditions, ratings under diagnostic 
codes 6600 to 6618 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.96 (a) (1996) (1998).

The degree of impairment resulting from a disability is a 
factual determination with the Boards primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 30 percent 
rating for a lung disability is warranted under the old 
regulations, nor is a greater than 60 percent rating for a 
lung disability warranted under the current regulations.

Turning first to the evidence prior to October 7, 1996, the 
Board notes that the veteran did not file a claim for 
respiratory problems until July 1993 and there are no post-
service treatment records associated with the claims file, 
nor did he allege that he had received post service treatment 
for a lung disability.  In the initial VA trachea and bronchi 
examination report dated in September 1993, he related a 
history of recurrent wheezing and chronic cough since 1974, 
which had worsened in recent years.  He was a heavy smoker 
from ages 13-19 but quit because of his chest symptoms.  He 
claimed he was exposed to CO2 during his time in service but 
the examiner noted that the description of his illness boiled 
down to an acute episode of bronchitis.  Physical examination 
revealed that the size and shape of the chest were normal.  
There was no cyanosis or clubbing and he had good color and 
no venous distention in the neck.  The chest was resonant.  
Course rhonchi and wheezing were noted throughout both lung 
fields which did not clear with coughing.  There was no 
evidence of cor pulmonale, and no cyanosis or clubbing.  The 
examiner related that there might be an asthmatic component 
to the veterans bronchitis.  Dyspnea was reported only on 
exertion and the only infectious disease present was chronic 
bronchitis and possibly sinusitis.  The final diagnoses 
included COPD and chronic bronchitis.  Pulmonary function 
testing showed an FEV-1 of 44 percent predicted, and an FEV-
1/FVC of 88 percent predicted.  The clinical interpretation 
was moderately severe restrictive disease.

In a VA general medical examination report dated in September 
1993, the veteran related a history of severe bronchitis and 
possible CO2 exposure in service.  He reported that since 
that time he had had bouts of bronchitis and over the years 
had developed wheezing and a chronic cough, bringing up about 
¼ cup of yellowish sputum every morning and about that much 
more during the day.  He was a heavy smoker from ages 13 to 
19 but had not smoked since the early 1970s due to his lung 
problems.  He complained of shortness of breath on exertion 
and chronic cough but denied chills, fever, pneumonia, or 
pleurisy.  He had last seen a doctor for his chest in 1980 
and was on no medications.  He had missed about 20 days of 
work over the past two years because of chest problems.  He 
reported no known exposure to asbestos or other lung 
irritants.  Although the pages of the physical assessment of 
the general medical examination appear to be missing from the 
claims file, the final diagnoses included COPD with chronic 
bronchitis.

Based on a review of all the evidence of record, the Board 
finds that there is no basis to assign an evaluation in 
excess of 30 percent under the criteria in effect prior to 
October 7, 1996.  The evidence as outlined above does not 
indicate that the veterans condition at that time was more 
than moderately disabling.  The record reveals that the 
veteran was did not receive regular treatment for his 
respiratory disability, was not hospitalized for pulmonary 
problems, had some dyspnea on exertion but it was not 
characterized as severe, and had no right heart involvement 
as evidence by the absence of cor pulmonale, vein distention, 
cyanosis, and clubbing.  Further, the Board notes that the 
veteran was employed full time and had only missed 20 days 
work over two years due to his lung disability.  In addition, 
the clinical interpretation of the pulmonary function tests 
was moderately severe lung disease consistent with a 30 
percent rating.  Thus, the Board has been presented with 
clinical evidence for the time period prior to October 7, 
1996, which consistently reflected no more than a moderately 
severe lung impairment under the regulations in effect at the 
time.  
  
However, while this appeal was pending, the applicable rating 
criteria for respiratory disorders, was amended effective 
October 7, 1996.  Thus, the Board will next consider the 
veterans lung disability under the criteria in effect after 
the date of the new regulations.  

In the October 1997 VA respiratory examination report, the 
veteran stated that his problem was like having someone 
pushing on his chest all the time.  He reported that he was 
exposed to burning oil fumes in 1994 and he began having more 
problems with his lungs since that time.  He complained of a 
chronic, daily cough year around, productive up to ½ cup or 
more of sputum per day.  He denied hemoptysis and indicated 
that his cough was worse in the morning.  He also indicated 
that he had shortness of breath on exertion and must walk 
slowly uphill.  He was able to run short distances but had to 
stop and rest.  He could climb two flights of stairs but then 
had to stop and rest.  He could carry 40 pounds without 
having to stop and rest a reasonable amount of time.  There 
was no history of lung cancer or pneumonia and he quit 
smoking in 1973.  He wheezed all the time.  Medications 
included famotodine, ibuprofen, beclomethasone nasal, 
triamcinolone acetonide inhaler, albuterol inhaler, and 
ipratropium inhaler.  It was noted that he was being followed 
at the Chest Clinic at the Shreveport VA Medical Center.  
Physical examination revealed no edema or clubbing.  Lung 
fields had some increased resonance and decreased breath 
sounds.  There was an occasional expiratory wheeze but the 
veteran was in no respiratory distress.  The final diagnoses 
included COPD with chronic bronchitis.  Pulmonary function 
testing, performed in October 1993, revealed an FEV-1 of 54 
percent predicted and an FEV-1/FVC of 68 percent predicted.  
The clinical assessment is moderate obstructive lung disease.

It is the conclusion of the Board, after reviewing the most 
recent medical records associated with the claims file, that 
a rating of 60 percent is warranted under the criteria in 
effect after October 7, 1996.  Based on the most recent 
pulmonary function tests, it is apparent that the veterans 
FEV-1 of 54 percent of predicted satisfies the 60 percent 
rating under DCs 6600 and 6604.  Specifically, a 60 percent 
evaluation is warranted with an FEV-1 in the 40-55 percent 
predicted range OR an FEV-1/FVC in the 40 to 55 percent 
range.  Although the FEV-1/FVC result of 68 percent predicted 
suggests a 30 percent evaluation, the Board finds that an 
FEV-1 of 54 percent predicted alone is sufficient under the 
current regulations to support an evaluation of 60 percent.  
There is, as noted however, no basis for a further increased 
rating.

However, a higher than 60 percent evaluation is not 
warranted.  Specifically, in order to warrant a 100 percent 
evaluation, the veteran must have an FEV-1 of less than 40 
percent predicted (as noted, his is 54 percent predicted), or 
an FEV-1/FVC of less than 40 percent (his is 68 percent 
predicted); neither of which he satisfies.  A 100 percent 
rating may also be warranted for evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or outpatient oxygen 
therapy.  However, there is simply no evidence of any of the 
other criteria required for a higher rating and, thus, no 
basis on which to grant a 100 percent evaluation.

The Board has considered the veterans written statements 
that his lung disability is worse than was evaluated.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  Therefore, in the absence of more than 
moderate impairment as demonstrated by severe productive 
cough and dyspnea on slight exertion and pulmonary function 
tests reflecting severe ventilatory impairment, the Board 
finds that the symptoms of the veterans lung disability 
under the criteria in effect prior to October 7, 1996, will 
not support an evaluation in excess of 30 percent under the 
criteria in effect at the time.  Further, his current 
disability warrants no more than a 60 percent evaluation 
under the regulations currently in effect.


ORDER

Entitlement to an evaluation in excess of 30 percent for COPD 
and chronic bronchitis under the criteria in effect prior to 
October 7, 1996, is denied.

Entitlement to an evaluation in excess of 60 percent for COPD 
and chronic bronchitis under the criteria in effect from 
October 7, 1996, is denied.

	(CONTINUED ON NEXT PAGE)




		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
